                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


TROY ALAN STILLS, #02058824                        §
                                                   §
VS.                                                §    CIVIL ACTION NO. 4:18cv416
                                                   §    CONSOLIDATED WITH CIVIL ACTION
DIRECTOR, TDCJ-CID                                 §    NOS. 4:18cv636 AND 4:18cv813

                                     ORDER OF DISMISSAL

        Petitioner Troy Alan Stills, an inmate confined in the Texas prison system, proceeding pro se,

brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred

to United States Magistrate Judge Kimberly C. Priest Johnson, who issued a Report and

Recommendation concluding that it should be denied because it is time-barred by the one year statute

of limitations. 28 U.S.C. § 2244(d)(1). Petitioner has filed objections.

                                  Procedural History of the Case

        Petitioner is challenging his Grayson County conviction for aggravated kidnapping. On May

13, 2014, after entering pleas of guilty, he was sentenced to two years of imprisonment for kidnapping

and ten years of deferred probation for aggravated kidnapping. On March 31, 2016, the trial court

revoked his probation for aggravated kidnapping and sentenced him to eight years of imprisonment.

Petitioner did not appeal the conviction.

        Petitioner submitted two applications for a writ of habeas corpus in state court. The first was

filed on October 24, 2017. On March 28, 2018, the Texas Court of Criminal Appeals dismissed his

claims regarding the kidnapping conviction since he had discharged the sentence and denied his claims

regarding the aggravated kidnapping conviction. Ex parte Stills, No. WR-88,161-01, 2018 WL

1516840 (Tex. Crim. App. March 28, 2018). The second application was filed on May 24, 2018. On


                                                   1
August 8, 2018, the Texas Court of Criminal Appeals dismissed the application as as subsequent

application. TEX. CODE CRIM. PROC. art. 11.07 § 4(a)-(c).

        The present petition was filed on May 29, 2018. The Director has filed an answer.

                                        Statute of Limitations

        The Director argues that the petitions are time-barred. On April 24, 1996, the Antiterrorism

and Effective Death Penalty Act of 1996 (hereinafter “AEDPA”) was signed into law, including a

statute of limitations. For purposes of this proceeding, the first limitations provision governs which

specifies that the one year limitations period shall run from the date a judgment becomes final by the

conclusion of direct review or the expiration of the time for seeking such review. 28 U.S.C.

§ 2244(d)(1)(A).

        Petitioner complains about both the proceeding placing him on probation and the proceeding

revoking his probation. The Court notes that the Fifth Circuit dealt with the statute of limitations in

the context of orders placing a defendant on deferred adjudication in Caldwell v. Dretke, 429 F.3d 521

(5th Cir. 2005), cert. denied, 549 U.S. 970 (2006). The Fifth Circuit held that an order of deferred

adjudication is a judgment under relevant federal law. Id. at 527. The order became final under Texas

law thirty days after the order was entered since the defendant failed to file a notice of appeal. Id. at

530. The statute of limitations set forth in § 2244 started running on that date. Id. This basic approach

was reaffirmed in Tharpe v. Thaler, 628 F.3d 719, 724-25 (5th Cir. 2010).

        In the present case, two dates must be considered. The first date concerns Petitioner’s claims

about the proceeding placing him on probation. He was placed on probation on May 13, 2014. The

order became final thirty days later on June 12, 2014. He had one year to file a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 in federal court. His petition was due no later than June



                                                   2
12, 2015, in the absence of tolling provisions. He did not initiate federal habeas corpus proceedings

until almost three years later on May 29, 2018.

        The provisions of 28 U.S.C. § 2244(d)(2) provide that the time during which a properly filed

application for state post-conviction or other collateral review is pending shall not be counted toward

any period of limitation. Petitioner’s first state habeas application was filed on October 24, 2017. It

was filed more than two years beyond the limitations deadline. The pendency of the state application

did not effectively toll the deadline.

        The second date that must be considered concerns Petitioner’s claims concerning the revocation

of his probation on March 31, 2016. He did not file a direct appeal from the decision revoking his

probation, and the conviction became final thirty days later on April 30, 2016. He had one year to file

a petition for a writ of habeas corpus in federal court concerning the revocation of his probation. His

petition was due no later than April 30, 2017, in the absence of tolling provisions. Petitioner did not

file a federal petition until May 29, 2018. His state application was not filed until October 24, 2017,

which was beyond the limitations deadline. The pendency of the state application did not toll the

deadline.

        The Magistrate Judge accordingly found that the present petition is time-barred.

                                              Objections

        Petitioner filed objections (Dkt. #29) on January 14, 2019. He initially argues that the AEPDA

is unconstitutional. The Fifth Circuit has rejected the contention. Fierro v. Cockrell, 294 F.3d 674, 684

(5th Cir. 2002). Petitioner also objects to the failure of the Report and Recommendation to address his

claims, but the Court does not reach an analysis of his claims because his petition is time-barred,

        Petitioner also includes several objections related to equitable tolling. This issue was fully

addressed by the Magistrate Judge. The Supreme Court clearly and unequivocally held that the

                                                   3
    AEDPA’s statute of limitations may be tolled for equitable reasons. Holland v. Florida, 560 U.S. 631,

    645 (2010). A petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing

    his rights diligently, and (2) that some extraordinary circumstances stood in his way and prevented

    timely filing. Id. at 649. In support of his argument, Petitioner complains that his attorney abandoned

    him on direct appeal. The Magistrate Judge observed in her analysis that Petitioner acknowledges he

    was informed that he had waived his right to appeal. Overall, the explanations provided by Petitioner

    do not show that he pursued his rights diligently or that some extraordinary circumstances stood in his

    way to prevent timely filing. He has not shown that he is entitled to equitable tolling.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

    that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

    without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

.   as the findings and conclusions of the Court.

            Accordingly, it is ORDERED that the petitions for a writ of habeas corpus are DENIED and

    the cases are DISMISSED with prejudice as time-barred. A certificate of appealability is DENIED.

    All motions not previously ruled on are hereby DENIED.
          SIGNED this 22nd day of January, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                       4
